Citation Nr: 0410266	
Decision Date: 04/20/04    Archive Date: 04/29/04

DOCKET NO.  98-08 668	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to service connection for a positive tine test, 
claimed as exposure to tuberculosis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel







INTRODUCTION
The veteran had active duty from October 1950 to June 1983.

This matter came before the Department of Veterans Affairs (VA) 
Board of Veterans' Appeals (Board) from a November 1997 rating 
decision of the Regional Office (RO) in St. Petersburg, Florida.

This issue was remanded by the Board in August 2003.  


FINDING OF FACT

A positive tine test is a laboratory finding and not a disability 
or disease.


CONCLUSION OF LAW

A positive tine test is not a disease or disability which was 
incurred in or aggravated by military service.  38 U.S.C.A. §§ 
1110, 1131 (West 2002); 38 C.F.R. §§ 3.303 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the pendency 
of this appeal with the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  See, 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  
This law eliminates the concept of a well-grounded claim, and 
redefines the obligations of VA with respect to the duty to 
assist.  The new law also includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The final rule implementing 
the VCAA was published on August 29, 2001.  66 Fed. Reg. 45,620-32 
(Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).  

The Board notes that a decision promulgated on September 22, 2003, 
Paralyzed Veterans of America v. Secretary of Veterans Affairs, 
345 F.3d 1334 (Fed. Cir. 2003), the United States Court of Appeals 
for the Federal Circuit (Court) invalidated the 30-day response 
period contained in 38 C.F.R. § 3.159(b)(1) as inconsistent with 
38 U.S.C.§ 5103(b)(1). 

The Court made a conclusion similar to the one reached in Disabled 
Am. Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339, 1348 
(Fed. Cir. 2003) (reviewing a related Board regulation, 38 C.F.R. 
§ 19.9).  The Court found that the 30-day period provided in § 
3.159(b)(1) to respond to a VCAA duty to notify is misleading and 
detrimental to claimants whose claims are prematurely denied short 
of the statutory one-year period provided for response.  

With respect to Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, on December 16, 2003, the President signed H.R. 
2297, the Veterans Benefits Act of 2003 (the Act).  Section 701 of 
the Act contains amendments to 38 USC §§ 5102 and 5103.  The Act 
contains a provision that clarifies that VA may make a decision on 
a claim before the expiration of the one-year VCAA notice period.  
Veterans Benefits Act of 2003, P.L. 108- __ , Section 701 (H.R. 
2297, December 16, 2003).

In Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. Jan. 13, 
2004), the United States Court of Appeals for Veterans Claims 
(Court) held that the VCAA requires the following: (1) inform the 
claimant about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant about 
the information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession that 
pertains to the claim.  The VA general Counsel has held this 
latter requirement to tell the claimant to provide any evidence 
pertinent to the claim is dictum and not binding on the VA.  See 
VA OPGCPREC 1-2004.

In this regard, the record shows that in letters dated in January 
2001 and April 2003 the RO informed the appellant of the 
requirements necessary to establish his claim, and what evidence 
the VA would obtain.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In the statement of the case, and supplemental statements 
of the case he was informed of the criteria necessary to establish 
this claim.  Also, the RO has obtained all available evidence 
identified by the appellant, which is pertinent to his claim.  All 
available service medical records have been obtained.  In 
addition, in a January 2004 letter he indicated that he had no 
additional information to submit.

The Board notes that the VCAA letters were mailed to the veteran 
subsequent to the appealed rating decision in violation of the 
holding in the Pelegrini case and he has not been specifically 
informed to provide any evidence in his possession that pertains 
to the claim as set forth in 38 C.F.R. § 3.159(b)(1).  The Board, 
however, finds that in the instant case the veteran has not been 
prejudiced by these defects.  In this regard, the Board notes the 
veteran was provided notice of the division of responsibility in 
obtaining evidence pertinent to his case and ample opportunity to 
submit and/or identify such evidence.  The Board is satisfied that 
the notification the veteran has received has in effect satisfied 
38 C.F.R. § 3.159(b)(1).  Therefore, under the circumstances, the 
Board finds that the VA has satisfied both its duty to notify and 
assist the appellant in this case and adjudication of this appeal 
at this juncture poses no risk of prejudice to the appellant.  
See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Factual Background 

The veteran maintains that he had a positive tuberculin tine test 
during service in approximately April 1951.  He indicates, as most 
recently in January 2004, that he does not have any current 
disability resulting from exposure to tuberculosis and is 
concerned about reactivation of the bacterium.

The service medical records contain no treatment records from 
October 1950 to September 1954.  A September 1954 re-enlistment 
examination contains no reference to a positive tine test.  The 
remaining service medical records covering a treatment and 
examination through the April 1983 retirement examination reflect 
no evidence of a positive tuberculin tine test.  The service 
medical and post service medical records show no diagnosis of 
tuberculosis.  In April 1999 the veteran underwent a VA 
examination of the lungs.  At that time the diagnosis was asthma.  
The Board points out that service connection has been granted for 
asthma

Analysis 

Service connection may only be established for a disability the 
result of disease or injury. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303. 

With regard to the claimed positive tine test, the Board points 
out that a positive tine test is not itself a disability, rather 
it is a test finding indicating whether an individual has been 
exposed to tuberculosis.  See DORLAND'S ILLUSTRATED MEDICAL 
DICTIONARY 1695 (27th ed. 1988).  

Additionally, the veteran indicates that he does not have a 
current disability associated with the tine test and this is 
confirmed by the inservice and post service medical records which 
show no diagnosis of tuberculosis.

As such a positive tine test is not a disease or injury, and thus 
cannot be a disability for purposes of VA compensation.  Where the 
law and not the evidence is dispositive, the claim should be 
denied on the basis that there is an absence of legal merit or 
that the claimant lacks entitlement under the law.  Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Entitlement to service connection for a positive tine test is 
denied.


	                        
____________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



